It is not correct to say that in actions of debt the precise sum demanded must be recovered. All that is required is that the contract stated in the declaration should be proven. The common opinion that the sum demanded and no other can be recovered arose from this: this action is most commonly brought on specialties and judgments which show a certain and precise sum due, and there could not *Page 49 
well be a different sum recovered without having proven a contract different from the one laid; the effect was taken as the cause of failure; it was the variance between the evidence and the contract stated, and not the verdict of the jury drawn from that evidence. This is abundantly proven in actions of debt, for not setting out tithes, actions of debt upon the usurious loan of goods, and debt upon simple contract. In this case there is no cause for arresting the judgment, nor is there cause for a new trial, for it does not appear that the evidence proved a different cause of action from the one stated in the declaration. For what cause, when the plaintiff proved an usurious loan of $80, the jury did not give him $160, to wit, double the sum loaned, but only $155, I am unable to say; but because the jury have given him less than he is entitled to is no reason that the court or the law should take that from him.
HALL, J., concurred.
PER CURIAM.                                           Affirmed.
(59)